  


                                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 IN RE:                                                              :   Chapter 13
                                                                     :
                MEGAN P. THOMAS,                                     :   Bankruptcy Case No.
                        Debtor,                                      :   1:15-bk-00825-RNO
 -------------------------------------------------                   :
 CHRISTOPHER W. SPAGNOLA                                             :   Appeal Case No. 1:18-cv-0011-SHR
 and NATALIE SPAGNOLA,                                               :
                                                                     :   Judge Sylvia H. Rambo
                                             Appellants              :
                                                                     :
                              v.                                     :
                                                                     :
 MEGAN P. THOMAS, KERRY PAE                                          :
 AND KERRY PAE AUCTIONEERS,                                          :
 M&T BANK, YORK COUNTY TAX                                           :
 CLAIM BUREAU, and                                                   :
 UNITED STATES TRUSTEE,                                              :
                                                                     :
                                             Appellees.              :

                                                                MEMORANDUM

               Before the court is a bankruptcy appeal filed by Appellants Christopher W.

 Spagnola and Natalie Spagnola (“the Spagnolas”) wherein the Spagnolas seek

 reconsideration of the Bankruptcy Court’s decision to deny their motion to approve

 and compel sale of real estate free and clear of liens and encumbrances.

I.      Background1

               On March 2, 2015, Debtor Appellee Megan P. Thomas (“Debtor”) filed a

 Chapter 13 voluntary petition in the United States Bankruptcy Court for the Middle



                                                             
 1
  Because this court writes for the benefit of the Bankruptcy Court and the parties who are familiar
 with the case, only an abbreviated recitation of the facts is provided.
                                                                    1
  
 


District of Pennsylvania. (Doc. 2-1, p. 1 of 270.) The Bankruptcy Court entered an

order confirming the Debtor’s first amended Chapter 13 plan on October 21, 2015

(“Confirmed Plan”). (Id. at 7, 42 of 270.) Residential property owned by Debtor,

specifically 3414 Trone Road, Glenville, York County, Pennsylvania (“Trone Road

Property”), was to be sold within one year to pay M&T Bank “up to the full amount

of its allowed secured claim.” (Id. at 26 of 270.) However, because the Trone Road

Property was partially owned by a non-debtor, Federal Rule of Bankruptcy

Procedure 7065 required the filing of an adversary proceeding to sell the property

free and clear of the interest of the non-debtor.

      An adversary complaint and motion for preliminary injunction was filed

before the Bankruptcy Court on March 17, 2016. (Doc. 3-2, pp. 2, 6-26 of 58.)

Ultimately, an amended order was issued by the Bankruptcy Court on June 7, 2016,

ordering the Debtor to schedule an auction sale for the Trone Road Property if it

could not be sold by a real estate broker within three months (“Amended Sale

Order”). (Id. at 46-58 of 58.) In paragraph 16, the Amended Sale Order further

stated:

             Subsequent to the payment of the costs of sale set forth
             above, the proceeds from the sale of Trone Road shall be
             paid to M&T Bank on account of the loan secured by its
             mortgage lien on Trone Road. Nothing contained herein
             shall approve the sale of the Trone Road Property unless
             M&T Bank is paid in full on account of the loan secured
             by its first priority mortgage lien on Trone Road.


                                           2
 
 


(Id. at 54 of 58.) On March 21, 2016, in the original bankruptcy proceeding, Debtor

filed an application to approve the engagement of an auctioneer requesting that the

court approve Appellee Kerry Pae Auctioneers (“Kerry Pae”) to auction the Trone

Road Property and an additional property. (Doc. 2-1, pp. 60-69 of 270.) Debtor

attached the auction contract which provided that Kerry Pae was employed to “sell

said property Absolute Auction on the 28th day of April, 2016, at six o’clock p.m.,

to the highest bidder without limit, favor, or reserve.” (Id. at 65 of 270.) The

Bankruptcy Court docket does not reflect that this application was ever ruled upon.

      Prior to the auction scheduled for November 12, 2016, counsel for Debtor

suggested that M&T Bank have a representative at the sale to credit bid, which

“would allow a transfer to the bank if it buys the property [and the property] would

be free and clear of all liens, claims and encumbrance, thereby avoiding a Sheriff

Sale in the event no buyer is found for a sufficient amount to payoff the loan.” (Doc.

3-5, pp. 1-2 of 14.) On November 3, 2016, Debtor’s counsel also advised Kerry Pae

that: “M&T Bank needs to be paid in full. The last number which we have as owed

to M&T is approximately $400,000.00. This is a condition of the auction sale.” (Doc.

3-3, p. 1 of 15.)

      The Spagnola’s placed the highest bid of $255,000.00 on the Trone Road

Property at the November 12, 2016 auction. On June 26, 2017, the Spagnola’s

motioned the Bankruptcy Court for the sale of the property free and clear of liens.


                                          3
 
 


(Doc. 2-1, pp. 70-91 of 270.) The Bankruptcy Court held an evidentiary hearing on

September 7 and December 21, 2017. (Docs. 3-4.) There was substantial testimony

regarding whether the auction was an absolute auction and whether the Confirmed

Plan or Amended Sale Order controlled. Chief Judge Opel took judicial notice that

M&T Bank filed proof of a secured claim against the Trone Road Property for

$370,811.26. (Doc. 6, p. 10.) He further stated his findings and conclusions on the

record, including:

             The confirmed plan in 2D provides for M&T Bank, as a
             secured claim paid according to modified terms. And the
             modified principal balance column just says, quote, “See
             Rider.” Both the columns for total payment and interest
             rate are left blank in the confirmed plan.

             The rider, I take it, is Paragraph 8 of the plan, which is
             headed “Special Plan Provisions,” and it provides that,
             “Additional plan provisions may be included on an
             attachment.” There are no actual provisions listed on
             Paragraph 8 of the plan, but in plain type it says, quote,
             “See attached Rider to special provisions of Chapter 13
             plan,” unquote. I find that this is not a conspicuous
             provision of the plan, it’s neither in boldface nor in a font
             size which commands the reader’s attention.

             Page 10 of the plan is headed special provisions of Chapter
             13 plan, and includes this language, quote, “M&T Bank
             shall be paid up to the full amount of its allowed secured
             claim from the sale of the parcels of real property at 3014
             (sic) Trone Road, 808 Poff Road, and 25 Industrial Drive,
             York, Pennsylvania.” . . .

             I find that the quoted language in the special provisions
             concerning the amount of payment to M&T Bank to be
             less than clear. And any ambiguity in a plan is interpreted
                                          4
 
 


            against Ms. Thomas as the draftsperson of the plan. In my
            view, this rule construction is not helpful to the Spagnola’s
            argument. . . .

            Paragraph 16 of [the Amended Sale Order] provides,
            quote, “Nothing contained herein shall approve the sale of
            the Trone Road property unless M&T Bank is paid in full
            on account of the loan secured by its first priority
            mortgage lien on Trone Road,” unquote.

            My conclusion is that the specific provisions of the
            [Amended Sale Order] concerning the sale of Trone Road
            prevail over general and non-conspicuous provisions of
            the plan. This conclusion is largely based upon a general
            rule of construction that the specific should control over
            the general.

            Further, I find that it’s noteworthy that the sale order was
            entered more than seven months after the confirmation
            order.

            I acknowledge that during the evidentiary hearing in
            September, there was considerable and, at times,
            contradictory testimony concerning the Trone Road
            auction. . . .

            So essentially my decision is based upon the effect of the
            [Confirmed Plan] and [Amended Sale Order], the
            [Confirmed Plan] language was, in my view, at least
            blatantly, if not patently, ambiguous as to what M&T was
            required to receive.

            But my result is – my conclusion is that the, again, that the
            [Amended Sale Order] language controls.

(Id. at 11-14.) Ultimately, the Bankruptcy Court denied the Spagnola’s motion to

approve and compel the sale of the Trone Road Property. (Doc. 1-1.) The Spagnola’s



                                         5
 
   


  timely appealed the Bankruptcy Court’s decision to this court which is now ripe for

  disposition.

II.   Discussion

        This court has appellate jurisdiction in this matter pursuant to 28 U.S.C.

  § 158(a)(1), which provides district courts jurisdiction of appeals from final

  bankruptcy court judgments, orders, and decrees. The district court “review[s] the

  bankruptcy court’s legal determinations de novo, its factual findings for clear error

  and its exercise of discretion for abuse thereof.” In re Am. Pad & Paper Co., 478

  F.3d 546, 551 (3d Cir. 2007) (citations omitted). In In re Shenango Group, Inc., 501

  F.3d 338 (3d Cir. 2007), the Third Circuit examined the appropriate standard when

  reviewing a bankruptcy court’s interpretation of its own order. Following an analysis

  of other circuit court of appeals decisions, the Third Circuit held:

                 The approach employed in In re Tomlin and National
                 Gypsum demonstrate that an appellate court must
                 distinguish between the review of a bankruptcy court’s
                 application of legal principles and the review of a
                 bankruptcy court’s actual interpretation of an ambiguous
                 provision in its own order. . . .

                 We agree with the majority view that a bankruptcy court’s
                 interpretation of its own order ought to be subject to
                 review for an abuse of discretion. This deferential standard
                 should not apply, of course, if the issue being reviewed
                 presents only a question of law. This bifurcated approach
                 both ensures the appropriate role of this Court to review
                 de novo pure questions of law, and also accords great
                 weight to the Bankruptcy Court’s construction of an order


                                              6
   
 


             with which it is familiar by virtue of its direct involvement
             in the proceedings.

Id. at 346 (internal citations omitted).

      In their appeal, the Spagnolas argue that the Bankruptcy court committed an

error of law or abuse of discretion by denying their motion to compel the sale of the

Trone Road Property. (See Doc. 7.) While the Spagnolas’ arguments are rather

convoluted, their entire appeal, and their original motion to compel sale of the Trone

Road Property, is based upon the conclusion that the auction was an absolute auction

that bound the Bankruptcy Court and parties to sell the property to the Spagnola’s.

It should be noted that only one document was docketed in either the original

bankruptcy proceeding or the adversary proceeding mentioning an absolute auction

– the auction contract attached as an exhibit to the Debtor’s application to approve

the engagement of an auctioneer. (Doc. 2-1, pp. 60-69 of 270.) This was never ruled

upon by the Bankruptcy Court, thus, it cannot be binding on the court or parties.

      Applying the Third Circuit’s hybrid standard, this court must apply de novo

review to the initial question of whether the Confirmed Plan and Amended Sale

Order are ambiguous, but review the Bankruptcy Court’s resolution of these

ambiguities for abuse of discretion. See In re Thorpe, 540 B.R. 552, 562 (E.D. Pa.

2015). The parties do not dispute that there is ambiguity in either the Confirmed Plan




                                           7
 
 


or Amended Sale Order – they simply disagree regarding the outcome. 2 The

Appellees agree with the Bankruptcy Court’s finding that the Confirmed Plan was

ambiguous and the more specific language of the Amended Sale Order controls.

Conversely, the Spagnolas argue that the Confirmed Plan language is conspicuous

and it is the Amended Sale Order that is ambiguous.3 Alternatively, they assert that

if the Confirmed Plan is deemed ambiguous, the provisions are an issue of fact, not

an issue of law, and that the parties may provide extrinsic evidence to clarify the

meaning of the ambiguity.

              In reviewing the Bankruptcy Court’s decision, this court finds that the

Bankruptcy Court did not abuse its discretion in holding that the Amended Sale

Order controls and denying the Spagnolas’ motion to compel the sale of the Trone

Road Property. The Bankruptcy Court heard significant testimony and reviewed

documentary evidence regarding whether the auction was an absolute auction or an

auction subject to reserve. Ultimately, the Bankruptcy Court reviewed and

interpreted the Confirmed Plan and Amended Sale Order finding that the specific



                                                            
2
  Even if this court needed to determine whether the Confirmed Plan and Amended Sale Order
were ambiguous, the court adopts the reasoning and conclusions that the Bankruptcy Court clearly
stated on the record. See supra pp. 4-5; see also Doc. 6, pp. 9-15.
3
  The Spagnolas do not elaborate on how the Amended Sale Order is ambiguous. Rather, they
argue that the Bankruptcy Court did not interpret its own order because the Amended Order was
entered by Judge France, but it was Chief Judge Opel interpreting the Amended Sale Order due to
Judge France’s retirement. The court is not persuaded by this logic – the Bankruptcy Court,
regardless of which judge issued the order, is still interpreting its own order.
                                                               8
 
    


   provisions of the Amended Sale Order controlled and M&T Bank needed to be paid

   in full for the sale of the Trone Road property. Chief Judge Opel recognized that the

   result could have been different if M&T Bank consented to the auction sale pursuant

   to section 363(f)(2) of the Bankruptcy Code, or if the sale price was greater than the

   aggregate value of all liens on the property under 363(f)(3) of the Bankruptcy Code.

   (Doc. 6, p. 14.)

III.   Conclusion

         For the reasons stated herein, the December 21, 2017 judgment (Doc. 1-1) of

   the United States Bankruptcy Court for the Middle District of Pennsylvania docketed

   at In re Megan P. Thomas, No. 1:15-bk-825, will be affirmed. An appropriate order

   will issue.



                                                    s/Sylvia Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge

   Dated: March 25, 2019




                                             9
    
